Case 2:20-cv-00537-SPC-NPM Document 12 Filed 03/01/21 Page 1 of 9 PageID 235




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JOSEPH ROCCO DEBONA,

             Petitioner,

v.                                               Case No: 2:20-cv-537-SPC-NPM
                                                 Case No: 2:15-cr-157-SPC-NPM

UNITED STATES OF
AMERICA,

               Respondent.
                                          /

                              OPINION AND ORDER1

       Before the Court are Petitioner Joseph Rocca Debona’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody (Doc. 1), the Government’s Response (Doc. 8), and Debona’s Reply

(Doc. 9).2

       On November 12, 2015, a grand jury charged Debona with possession of

a firearm and ammunition by a felon in violation of 18 U.S.C. § 922(g)(1) and

924(a)(2). (Cr-Doc. 1). The Court denied Debona’s motion to suppress the

firearm, and the case proceeded to trial.            A jury found Debona guilty on


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
2 The Court cites to documents from the civil docket as (Doc. _) and the criminal docket as

(Cr-Doc. _).
Case 2:20-cv-00537-SPC-NPM Document 12 Filed 03/01/21 Page 2 of 9 PageID 236




December 8, 2016. (Cr-Doc. 131). And on August 29, 2017, the Court sentenced

Debona to a 100-month term of imprisonment.           (Cr-Doc. 152).    Debona

appealed the conviction on the basis that the Court erred in denying his motion

to suppress. The Eleventh Circuit affirmed. United States v. Debona, 759 F.

App’x 892 (11th Cir. 2019). Debona did not seek a writ of certiorari from the

Supreme Court.

      Meanwhile, Debona also faced charges in 20th Judicial Circuit Court in

and for Lee County, Florida, Case No. 15-CF-18762. On February 12, 2016,

Debona pled nolo contendere to three felony drug charges and three

misdemeanors, and the Lee County Court sentenced him to a 20-month term

of imprisonment. (Doc. 8-1 at 45-47). He served that sentence from February

6, 2016, to May 5, 2017. (Doc. 8-1 at 53).

      On April 1, 2019, Debona filed a § 2241 habeas petition in the Ocala

Division of this District Court, accusing the Bureau of Prisons (BOP) of

miscalculating his sentence. (Doc. 8-3). He claimed this Court ordered the

100-month sentence to run concurrent with the 20-month term he served for

the state conviction, so the BOP should have reduced his sentence to 80

months. (Doc. 8-3 at 6). Debona later moved to voluntarily dismiss his § 2241

petition and asked for “authorization to file his original 28 U.S.C. § 2255

Motion in the district court that issued the illegal sentence.” (Doc. 1-8 at 3).

On June 29, 2020, the Ocala Court granted Debona’s request to dismiss his




                                       2
Case 2:20-cv-00537-SPC-NPM Document 12 Filed 03/01/21 Page 3 of 9 PageID 237




case but did not address his request for authorization to file a § 2255 motion.

(Doc. 1-9).

      Debona constructively filed his § 2255 Motion (Doc. 1) on July 26, 2020,

raising three grounds. Grounds 1 and 3 assert ineffective assistance of counsel.

Debona faults his trial counsel for failing “to advise the Court that 18 U.S.C. §

3585(b) would prohibit the BOP from awarding him credit for the time spent

in the custody of the U.S. Marshal prior to sentencing” and failing to mention

U.S.S.G. § 5G1.3(b) when requesting concurrent sentencing. (Doc. 1 at 4). In

Ground 2, Debona claims,

      The court incorrectly imposed an additional twenty (20) months to
      the Defendants sentence and did not account for the BOP’s
      sentencing credit calculation under 18 U.S.C. § 3585(b) resulting
      in a sentence that was inconsistent with the Courts intent to
      impose a concurrent and conterminous sentence to the Lee County
      Case No. 15-CF-18762.

(Doc. 1 at 5).

      Debona’s Motion fails. First, it is untimely. §2255 motions are subject

to a one-year statute of limitations. In this case, the limitations period began

on April 7, 2019, when the 90-day period for Debona to seek certiorari expired

and his conviction became final. See Kaufmann v. United States, 282 F.3d

1336, 1337 (11th Cir. 2002). Thus, Debona had until April 7, 2020 to seek

§2255 relief. Debona does not dispute expiration of the limitations period, but




                                       3
Case 2:20-cv-00537-SPC-NPM Document 12 Filed 03/01/21 Page 4 of 9 PageID 238




he asserts (1) that the Ocala Court authorized his § 2255 motion and (2)

entitlement to equitable tolling. The Court disagrees on both counts.

      The Ocala Court was silent on Debona’s request to file an untimely §

2255 Motion, and the Court does not interpret its silence as an affirmative

ruling.   The Ocala Court had good reason not to grant Debona’s request.

Federal courts “lack[] jurisdiction to consider the timeliness of a § 2255 petition

until a petition is actually filed.” United States v. Leon, 203 F.3d 162, 164 (2d

Cir. 2000) see also Swichkow v. United States, 565 F. App’x 840, 844 (11th Cir.

2014).

      Alternatively, Debona asks the Court to equitably toll the statute of

limitations. “Equitable tolling is appropriate when a movant untimely files

because of extraordinary circumstances that are both beyond his control and

unavoidable even with diligence.” Sandvik v. United States, 177 F.3d 1269,

1271 (11th Cir. 2000). He asks the Court to toll the statute of limitations for

the period he was pursuing BOP administrative remedies and the § 2241

petition he later abandoned. But these were not extraordinary circumstances

outside Debona’s control. He chose to exclusively seek relief under § 2241

during the limitations period, and he chose to change tack after the period

expired. Nor does the § 2241 petition show that Debona acted diligently with

respect to his §2255 claims. Debona’s § 2241 petition embraced this Court’s

sentencing judgment and attempted to weaponize it against the BOP. He did




                                        4
Case 2:20-cv-00537-SPC-NPM Document 12 Filed 03/01/21 Page 5 of 9 PageID 239




not attack the legality or constitutionality of the sentence until he filed his

untimely § 2255 Motion. The § 2241 petition does not justify equitable tolling.

See Outler v. United States, 485 F.3d 1273, 1281 (11th Cir. 2007) (rejecting

equitable tolling for a § 2255 motion based on earlier filings because petitioner

did not alert the courts to his § 2255 claims prior to expiration of the statute of

limitations).

      Debona also raises the COVID-19 pandemic as an extraordinary

circumstance. But he does not explain how lockdowns or other restrictions

hindered his ability to file on time. In fact, Debona states that when he decided

to abandon § 2241 in favor of § 2255, he “immediately” moved to dismiss his §

2241 petition. (Doc. 1 at 11). By then, the limitations period had already run.

What is more, Debona states his institution locked down on April 1, 2020, just

six days before the statute of limitations ran. COVID-19 restrictions do not

excuse Debona’s untimeliness. See Akins v. United States, 204 F.3d 1086,

10899 (11th Cir. 2000) (prison lockdowns did not justify equitable tolling when

petitioner failed to explain how they prevented him from preparing his

motion).

      In addition to being untimely, Debona’s Motion lacks merit. All three

grounds rest on Debona’s mistaken understanding that the Court specifically

intended for the 100-month sentenced to be reduced by the 20-month state




                                        5
Case 2:20-cv-00537-SPC-NPM Document 12 Filed 03/01/21 Page 6 of 9 PageID 240




sentence. He formed that belief based on this exchange between Debona’s trial

counsel and the Court:

      MR. MILLER:…Judge, I would just simply request that no matter
      what date that you – or if you do make a recommendation for a
      date, that at least whatever sentence it is that it runs concurrent
      with any other sentence that he was serving. That sentence,
      Judge, just so the Court is aware, it did fall off, so to speak. He did
      EOS on that sentence, but I can foresee an issue when we get to
      BOP – well, Mr. Debona gets to BOP. BOP may decide that they’re
      not going to give him credit since he’s been sitting in the Charlotte
      County Jail against his federal case if he was doing concurrent or
      he was doing a sentence on the State. Did I butcher that
      sufficiently, Judge?

      THE COURT: I think so.

      MR. MILLER: All I’m simply asking is if the Court would consider
      running a sentence concurrently with any other sentence that he
      is serving or has served.

      THE COURT: Then on those two issues, the government is correct
      that the Bureau of Prisons is entrusted with the job, if you will, of
      figuring out the credit for time served that a defendant has in his
      case. I don’t have any objection to this sentence running
      concurrent with any other sentence that the defendant was serving
      or has served in regard to this case and the fact it was going on
      during the pendency of this case. Things were going back and
      forth, and I understand that. I don’t have any objection to him
      receiving credit from the original date of the arrest on the
      possession of firearm by convicted felon.

(Cr-Doc. 163 at 16-17).     The Court did not order that the sentence run

concurrently with the 20-month state sentence. (Cr-Doc. 152 at 2). In fact,

Debona had discharged the state sentence by the time this Court entered

judgment, so the sentences could not have run concurrently. See 18 U.S.C. §




                                        6
Case 2:20-cv-00537-SPC-NPM Document 12 Filed 03/01/21 Page 7 of 9 PageID 241




3584. As for calculating credit for time served, the Court explicitly—and

correctly—left the determination for the BOP. See United States v. Wilson, 503

U.S. 329, 335 (1992). Thus, Debona’s belief that the Court intended to reduce

his 100-month sentence by 20 months is not supported by the record.

                          EVIDENTIARY HEARING

      A court must hold an evidentiary hearing “unless the motion and the

files and records of the case conclusively show that the prisoner is entitled to

no relief.” 28 U.S.C. § 2255(b). “If the petitioner alleges facts, that if true,

would entitle him to relief, then the district court should order an evidentiary

hearing and rule on the merits of his claim.” Griffith v. United States, 871 F.3d

1321, 1329 (11th Cir. 2017) (quoting Aron v. United States, 291 F.3d 708, 714-

15 (11th Cir. 2002)). A petitioner need only allege, not prove, facts that would

entitle him to relief. Id. However, the alleged facts must be reasonably specific

and non-conclusory. Aron, 291 F.3d at 715 n.6; see also Allen v. Sec’y, Fla. Dep’t

or Corr., 611 F.3d 740, 745 (11th Cir. 2010), cert denied, 563 U.S. 976 (2011).

Further, if the allegations are “affirmatively contradicted by the record” and

“patently frivolous,” the court need not hold an evidentiary hearing. Id.

       The Court finds an evidentiary hearing unwarranted here. Debona has

not alleged facts that, if proven, would entitle him to relief.




                                         7
Case 2:20-cv-00537-SPC-NPM Document 12 Filed 03/01/21 Page 8 of 9 PageID 242




                   CERTIFICATE OF APPEALABILITY

      A prisoner seeking a writ of habeas corpus has no absolute entitlement

to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

a district court must first issue a certificate of appealability (COA). “A [COA]

may issue...only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

petitioner must demonstrate that “reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong,” Tennard

v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

36 (2003) (citations omitted). Debona has not made the requisite showing here

and may not have a certificate of appealability on any ground of his Motion.

      Accordingly, it is now

      ORDERED:

      Petitioner Joseph Rocca Debona’s Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 1)

is DENIED.      The Clerk is DIRECTED to enter judgment, terminate all

motions and deadlines, and close this case.




                                         8
Case 2:20-cv-00537-SPC-NPM Document 12 Filed 03/01/21 Page 9 of 9 PageID 243




      DONE and ORDERED in Fort Myers, Florida on March 1, 2021.




SA: FTMP-1

Copies: All Parties of Record




                                     9
